 TERAMANABROTHERSTeramana Brothers Coal Mining CompanyandUnitedMine Workers of America,District 61andTera-mana Coal Employees Union,2Party to theContract.Case 8-CA-4818November 5, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn April 19, 1968, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding thatRespondent had not engaged in theunfair labor practices alleged in the complaint, andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel and theCharging Party filed exceptions to the Trial Exam-iner's Decision and supporting briefs, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, briefs, and theentire record in this case, and finds merit in theexceptions of the Charging Party and the GeneralCounsel. The Board therefore adopts the findings andconclusions of the Trial Examiner only to the extentconsistent with the Decision herein.Following certification of the Union as representa-tiveof Respondent's production and maintenanceemployees on September 30, 1966, Respondent andthe Union initiated contract negotiations on January3, 1967, which continued until April 22, 1967. Onthat date agreement was reached. The execution of awritten contract by the parties was, however, madecontingent upon the condition that Respondentobtain a higher price for its coal from Ohio EdisonCompany, Respondent's sole customer. Efforts toobtain the higher price were undertaken by represen-tatives of the Union's International, and according tothe testimony of Williams, the Union's president,continuedthroughout the succeeding summermonths. In the meantime, the Union's local involvedherein was duly organized and held meetings, whilecontactbetween it and Williams concerning theprogress of price raise negotiations was maintainedinformally through personal contacts and phone callsto him from the Local's president.581Because of agitation for an independent organiza-tion to represent employees, commencing sometimein September 1967, an employee meeting was calledon September 30, 1967, for the announced purposeof determining employee preference as between theUnion and an independent; a vote by secret ballot wasthen taken following discussion of the issue, explana-tion of the voting procedure, and exhibition of asample ballot. The secret ballot vote resulted in 16"yes" votes for the Union and 15 "no" votes.Although two employees testified to confusion at themeeting on their part regarding the voting procedure,other employees testified that the procedure wasplainly understandable and clearly explained at themeeting. There was additional uncontroverted testi-mony from Williams that a number of union adher-entswere absent from the meeting. Following thisfavorablemajority vote, the Union on October 5,wrote Respondent's counsel requesting the resump-tion of negotiations. Having received no reply to thisletter, the Union again communicated this request toRespondent by telegram dated October 25.A petition dated October 7, 1967, prepared in theoffice of Respondent and typed by a secretary, wascirculated among employees and presented to Re-spondent's president with 42 signatures, including 3clericals not part of the unit and Dominic TeramanaJr., son of a part-owner of Respondent. Teramana,upon receipt of this petition, and without any effortto authenticate the signatures thereon, at once sug-gested to employees that a committee of theirnumber be formed to negotiate a contract. OnOctober 30, 1967, Respondent notified the Unionthat it would not negotiate further with it, and onNovember 14, approximately 2 weeks after its initialmeeting with the committee representing the Inde-pendent, Respondent executed a contract with theIndependent.The Trial Examiner found that, contrary to theallegations of the complaint, Respondent did notviolate Section 8(a)(2) and (1) in recognizing andcontracting with the Independent. The grounds reliedupon by the Trial Examiner for these findings weretwofold: (a) he concluded that the Union's claim torepresentation was not substantial enough to bring itwithin the doctrine of the Board's decision inMidwest Piping,3since at the time Respondent agreedto deal directly with a committee of employees, theUnion had at most 5 adherents out of a unit of 41;and (b) the Trial Examiner held that the Union'srequest for renewed bargaining, made October 5,1967, was not bona fide because it was made only inresponse to the employees' agitation for an indepen-dent union. Therefore, the Trial Examiner concluded,Respondent was not precluded from dealing with theHereinafter called the Union.3Midwest Piping & Supply Co.,Inc,63 NLRB 1060.2 Hereinafter called the Independent.173 NLRB No. 93 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent Union. We do not agree with the Trial Ex-aminer's conclusions. Just prior to Respondent's recog-nition of the Independent, Respondent had receivedtwo demands for continuation of bargaining from theincumbent union, a consideration which the Boardhas found to raise a substantial question concerningrepresentation.'This incumbent union had beencertified by the Board as sole representative of itsemployees following an election among them, theUnion had been the employees' representative duringseveralmonths of contract negotiations, January toApril 1967, and Respondent had arrived at substantialagreement with it as to contract provisions securingvarious substantive advantages to the employees. TheUnion at its own behest was to seek higher prices forRespondent's coal from its principal customer, inorder to render execution and application of theUnion's area contract possible. Respondent's employ-ees had organized themselves to constitute a localchapter of this union and, other than the possibleinference to be drawn from the petition, there is noevidence of employee resignation from the Union.Respondent was faced with renewed demands forbargaining by the Union following a vote by employ-ees at a meeting it admitted having knowledge of.Though Respondent denied actual knowledge of theoutcome of the vote, the fact remains that promptlythereafterRespondent was faced, as already indi-cated,with renewed and vigorous demands for bar-gaining by the Union. Contrary to the Trial Exam-iner's observation, the Union's renewed demands forbargaining, on October 5, were sent and receivedbeforeRespondent received the petition from theIndependent, and, indeed, before circulation, or evenpreparation, of such petition, which was dated Octo-ber 7; we thus cannot conclude, as did the TrialExaminer, that Respondent's request for bargainingcame after the circulation of the petition, and only inresponse thereto.Respondent, nevertheless,whenpresented with the petition of the Independent on orabout November 1, 1967, without questioning theauthenticity of the signatures, instantaneously urgedupon the employees presenting it that they form acommittee with which Respondent could negotiate acontract.We find it difficult to say in the circumstances ofthis case that Respondent maintained an attitude ofstrict neutrality throughout, and that it acted in goodfaith in recognizing the Independent. In any event, wecannot accept the Trial Examiner's holding that theapparent numerical majority reflected by the signa-tures on the petition favoring the Independent re-moved the existence of a question concerning repre-sentation.'As the Board has often stated, an employ-er cannot arrogate to himself authority to determinewhich of two or more contending unions is entitled torecognition as exclusive bargaining agent.' This isparticularly so on the facts of the present case, inwhich the incumbent, certified Union had just re-ceived a vote of confidence from employees, and hadreiterated to the Respondent its demand for con-tinued bargaining. We accordingly find that by recog-nizing and executing a collective-bargaining agreementwith the Independent, in the face of an existingquestionconcerningrepresentation,Respondentgranted unlawful assistance and support to the Inde-pendent in violation of Section 8(a)(2) and (1) of theAct.THE REMEDYWe have found that the Respondent recognized theTeramana Coal Employees Union and entered into anagreement with it on November 14, 1967, all duringthe pendency of a real question concerning represen-tation of the employees covered thereby; and that bysuch conduct, Respondent has interfered with, re-strained, and coerced its employees in the exercise oftheir right freely to select their own bargainingrepresentative, and has accorded unlawful assistanceand support to the Teramana Coal Employees Union,in violation of Section 8(a)(2) and (1) of the Act. Inorder to dissipate the effect of Respondent's unfairlabor practices, we shall order Respondent to with-draw and withhold all recognition from TeramanaCoal Employees Union, and to cease giving effect tothe aforementioned agreement, or to any renewal,modification, or extension thereof, until such time asTeramana Coal Employees Union shall have beencertified by the Board as the exclusive representativeof the employees in question. Nothing herein shall,however, be construed to require that Respondentvary or abandon any existing term or condition ofemployment.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Teramana Brothers Coal Mining Company, Steuben-ville,Ohio, its officers, agents, successors, and assigns,shall :4 See,e g, National Chemical & Manufacturing Co,94 NLRB 1190,1192.5 SeeIowa Beef Packers, Inc.,144 NLRB 615, 619 We do not viewThe Boy's Market, Inc.,156 NLRB 105, relied on by the TrialExaminer, as apposite. In that case, the Board found that, when therespondents had recognized one union for a new unit of snack baremployees, the incumbent union had, in effect,nocolorable claim torepresent these employees The snack bar employees had never beencovered by the multiemployer contract respondents had executed withthe incumbent union, and that union's claim was viewed as part of anall-encompassing claim-for the most part unsupported by cards-torepresent the snack bar employees as part of the existing multiemployerunit.6 Iowa Beef Packers, Inc., supra,and cases cited therein. TERAMANABROTHERS1.Cease and desist from:(a)Assistingorcontributing support to theTeramana Coal Employees Union, or to any otherlabor organization, by recognizing such labor organi-zation as the exclusive representative of any of itsemployees for the purpose of collective bargaining ata time when there exists a real question concerningrepresentation, or in any other manner.(b)Giving effect to its contract of November 14,1967, with the Teramana Coal Employees Union orto any renewal, modification, or extension thereof,unless and until said labor organization has been dulycertified by the National Labor Relations Board asthe exclusive bargaining representative of such em-ployees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist United Mine Workers ofAmerica, District 6, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in any other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromTeramana Coal Employees Union as the repre-sentativeof its employees for the purposes ofcollective bargaining unless and until the said labororg nization has been duly certified by the NationalLabor Relations Board as the exclusive representativeof such employees.(b) Post at its plant in Steubenville, Ohio, copiesof the attached notice marked "Appendix."7 Copiesof this notice, on forms provided by the RegionalDirector for Region 8, shall, after being duly signedby a representative of Respondent, be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,inconspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Decision7 In the event that this Order is enforced by a decree of a UnitedStatesCourt of Appeals,there shall be substituted for the words "a583and Order, what steps Respondent has taken tocomply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepoliciesof the National Labor Relations Act, asamended, we hereby notify our employees that.WE WILL NOT assist or contribute support tothe Teramana Coal Employees Union, or any otherlabor organization, by recognizing, or contractingwith, such labor organization as the exclusiverepresentative of our employees for the purpose ofcollective bargaining at a time when there exists areal question concerning representation, or in anyother manner.WE WILL NOT give effect to our November 14,1967, agreement with the Teramana Coal Employ-eesUnion or to any renewal, extension, modifi-cation, or supplement thereof unless and until saidlabor organization has been duly certified by theNational Labor Relations Board as the exclusiverepresentativeof our employees, but nothingherein shall be construed to require that Respon-dent vary or abandon any existing term orcondition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights to self-organization, to formlabor organizations, to join or assist United MineWorkers of America, District 6, or any other labororganization, to bargain collectively through repre-sentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from engaging in any or all such activities,except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL withdraw and withhold all recognitionfrom Teramana Coal Employees Union as thecollective-bargaining representative of our employ-ees unless and until said labor organization hasbeen certified as such by the National LaborRelations Board.Decision and Order" the words"a Decree of the United States Court ofAppeals Enforcing an Order." 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDTERAMANA BROTHERSCOALMINING COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 1695 Federal Office Building, 1240 E. 9thStreet,Cleveland,Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The original chargeherein was served upon Respondent on November 15, 1967,1the complaint issued on December 28, and the case was heardon March 7, 1968. Briefs were filed after the hearing by theGeneral Counsel and Respondent. The only issue litigated waswhether Respondent violated Section 8(a)(2) and (1) of theAct by recognizing and contracting with, Teramana CoalEmployees Union.Upon the entire record2 and my observation of thewitnesses, I adopt the following findings and conclusions.I.RESPONDENT'S BUSINESSAnthony J. Teramana, Alfred J. Teramana, and Dominic J.Teiamana constitute a partnership, doing business as TeramanaBrothers Coal Mining Company, which partnership is theRespondent herein, and such partnership is herein referred toasRespondent. It is engaged in the mining of coal in theSteubenville,Ohio, area, and annually ships coal valued inexcess of $50,000 to the Toronto, Ohio, facility of OhioEdison Company. That Company is a public utility, whichannually grosses more than $500,000, and which annuallybuys more than $50,000 worth of goods or services directlyfrom out-of-State sources.3Respondent is engaged in operations affecting commercewithin the meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein .4II.THE UNIONSINVOLVEDUnitedMine Workers of America, District 6, hereinaftercalled the Union, and Teramana Coal Employees Union,iAll dates refer to 1967, unless otherwise stated2 For corrections of the transcript,see the orders of April 10 and 12,1968.3 The above findings are based in part on admissions by Respondentin its answer and at the hearing,and in part on a stipulation receivedfrom Respondent after the hearing as to the accuracy of certain datasubmitted by the General Counsel after the hearing Such stipulationand submission have been marked as Trial Examiner'sExhibits 1 (a),(b), (c), and(d), and are hereby received in evidence.4 Siemons Mailing Service,122 NLRB 81, SiouxValley EmpireElectric Association,122 NLRB 92hereinafter called the Independent, are labor organizationsunder the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of EventsOn September 30, 1966, the Union was certified as therepresentative of Respondent's production and maintenanceemployees.Negotiations for an initial contract began onJanuary 3, but were broken off on April 22. At a bargainingmeeting on that date the parties reached agreement oncontract terms,which included a 25-cent an hour wageincrease, but it was also agreed that the contract would nottake effect until Respondent succeeded in obtaining a higherprice for its coal from Ohio Edison Company, which wasRespondent's only customer. The Union undertook to attemptto negotiate such a price increase. However, all the Union'sefforts in that direction were unavailing. As a result of thebargaining stalemate Respondent's employees became restive,and on September 30, 31 of the approximately 40 employeesin the unit attended a meeting, where, after some discussion,they voted by secret ballot on the question of representationby the Union or by an independent union. The tally of ballotsshowed 16 "yes" votes and 15 "no" votes. About October 1,and for 2 weeks thereafter the employees circulated a petitionrepudiating the Union and requesting direct negotiations withRespondent for a contract. Upon learning of these develop-ments, the Union on October 5, wrote Respondent's counsel,requesting the resumption of negotiations. On October 13 or14,Respondent received the aforementioned employee peti-tion,which bore the names of 42 employees, and agreed tonegotiate with a committee to be selected by the employees.On October 25, having recieved no reply to its letter, theUnion sent a follow-up wire to Respondent's counsel, who, onOctober 30, rejected the Union's bargaining request, citing thefact that Respondent had learned that the Union no longerrepresented the employees and that they wished to negotiatedirectlywith Respondent. After some bargaining betweenRespondent and the employee committee, a contract wasexecuted on November 14, which was signed by the membersof the committe on behalf of the Independent, and whichgranted a wage increase, albeit less than that provided for inRespondent's "tentative" contract with the Union.B. DiscussionThe only issue here is whether Respondent violated Section8(a)(2) and (1) of the Act by recognizing and bargaining withthe Independent and executing the foregoing contract, in theface of the Union's bargaining request.5The General Counsel relies on the Board'sMidwest Piping6doctrine,which requires that, when confronted with con-flicting representation claims, the employer maintain a posi-tion of neutrality and refrain from recognizing any union,5The General Counsel doesnot contend that the rejection onOctober 30, of the Union's bargaining requests violated Section 8(a)(5)of the Act, presumablyin recognitionof the factthat any presumptionthat the Union's majoritystatus continuedbeyond thecertification yearwas effectivelyrebuttedby the factthat the petition repudiating theUnion was signed by an overwhelming majorityof the employees.6MidwestPiping & Supply Co, Inc.,63 NLRB 1060,Novak LoggingCompany,119 NLRB 1573, 1574. TERAMANABROTHERSpending a Board resolution of the matter. This rule has beenheld not to apply, however, where there is no "real questionconcerning representation," as where the unit sought by one oftwo competingunions isinappropriate,7where such a uniondoes not have sufficient employee support to give it a"colorable" or "substantial" claim, or where such a union hasbecome defunct by the time its rival is recognized.8Respondent contends that the Union's claim was not"substantial" and that, in any event, the Union should betreated as having become "defunct" by mid-October, whenRespondent recognized the Independent.1The "substantialclaim" issueInBoy's Market, supra,the Board held that a union's claimwas not substantial enough to warrant application of theMidwest Pipingrule,where the union had obtained 5 signedcards out of a unit of 21 employees. On the other hand, morerecently, inAmerican Bread Company,9the Board found thata claim by a local of the Teamsters' union made in March1966, raised a "substantial" representation question, eventhough only 8 out of 92 employees in the unit sought by ithad signed cards for that union at the time that the employerrecognized a rival union, which had produced 170 cards out of295 employees in the more inclusive unit sought by it.However, in that case, the Board pointed out,inter aka,thatthe Teamsters local was still pursuing before the Board itsclaim that an election held in May 1965, on the employer'spetition,which election had been lost by that local, wasinvalid, and, in fact, on the same day that the above decisionissued, the Board in a companion case,i o issued a decisionsustaining that claim and directing that a new election be held.In view of such ruling, which in effect recognized that therepresentation question raised by the employer's 1965 petitionhad not yet been resolved, the Board could hardly have heldthat there was no real representation issue in April 1966, whenthe employer recognized the rival union. As no such situationexists here, it would seem that the controlling precedent isBoy'sMarket,where the Board held that a union's claimsupported by only 5 out of 21 employees in the unit did notpreclude recognition of a rival union as the bargaining agentfor such unit.Here, the petition repudiating the Union contained 42names. It was stipulated that Respondent had 44 employees onitspayroll on October 6. If one eliminates from both thesefigures the 3 office employees, who signed the petition,although not in the bargaining unit, the count becomes 39purportedsigners outof 41 unit employees. And, if DominicTeramana, Jr., and Di Carlantonio, both whose names do not7 William Penn Broadcasting Co.,93 NLRB 11048 The Boy's Market, Inc,156 NLRB 105,Ensher, Alexander &Barsoom, Inc.,74 NLRB 14439 170 NLRB No.2010American Bread Company,170 NLRB No 1911 As the son of a part-owner of Respondent,D Teramana, Jr.,would not be deemed eligible,in any event.12 Such endorsements appear over those of the wives,and apparentlywere made in connection with the deposit of the checks in joint bankaccounts13 Among the specimen signatures submitted at the hearing was that585appear on the stipulated payroll list, are also eliminated fromthe number of signatories, the count is 37 out of 41.11The bulk of the signatures on the petition were notauthenticated at the hearing other than by the production ofpayroll records and checks purporting to bear specimens of thesignatories' handwriting, and it was agreed that the partieswould be bound by my ruling as to the authenticity of thesignatures on the petition, on the basis of a comparison thereofwith such specimens. From such comparison, I am satisfiedthat the signatures on the petition are genuine, except forthose of Hoover and E. House. As to them, I can make nodetermination on the foregoing basis, since the only specimenssubmitted were apparently endorsements made by their wiveson checks issued to the husbands.12 However, as Millerattested at the hearing that he saw Hoover sign the petition, Ideem that sufficient verification of his signature. It thusappears that at least 36 out of the 41 unit employees signedthe petition and that the only ones in the unit who clearly didnot sign are Hanks, Zende, Chilensky, and Modransky.13Accordingly, if one is to consider the petition as accuratelyreflecting employee sentiment, it appears that at the time theRespondent agreed to deal directly with a committee ofemployees, the Union had at most only five adherentsi 4 outof 41. Under the ruleof Boy's Marketsuch a count would notsuffice to preclude Respondent from dealing with anotherunion.Moreover, of the foregoing five employees, there was noevidence at the hearing as to the reason for the failure ofModransky and Chilensky to sign the petition, and only as toZende and Hanks was there any competent, affirmativeevidence that they were Union adherents in October.' 5Itmay be contendedthat Boy's Marketis distinguishable onthe ground that, there, the prevailing union demonstrated itsmajority status by a "reliable" card check, whereas, here, thereisonly a petition. While one may well debate the relativereliabilityof signatures on union authorization cards andsignatures on petitions as an index of employee sentiment, Iam aware of no Board rulings that one isper semore reliablethan the other. Both must be appraised in the light of thecircumstances under which they were obtained. InBoy'sMarketthe Board found the card check to be reliable evidenceof employee sentiment notwithstanding that 5 of the 17employees of Boy's Market, who signed cards for the prevailingunion, had also signed cards for the rival union.' 6 Here, thereis the somewhat analogous question of the effect to be given tothe employee vote on September 30. As already related, 16"yes" votes were cast as against 15 "no" votes. However, it isclear that the ballots, themselves, did not contain a statementof the proposition on which the employees were voting, and,while E. Blake and Hanks testified that it was announced atof "Charles Young " However,his name does not appear on thestipulated payroll list, presumably because,ashe testified,he leftRespondent's employ onOctober 3.14 Absent proper verificationof E. House's signature on the petition,Ihave counted him as a possibleUnion adherent,even though it wouldseem more realistic to assume,under all the circumstances, that, hadRespondent been given furtheropportunity to do so, hissignaturewould have been duly verified.15 As to theevidence relating to E. Blake, who signed the petition,see the discussion in the text,below.16 See fns.12 and 14 at115 of citeddecision. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meeting, before the voting, that a "yes" vote represented avote for the Union, and a "no" vote meant a vote for theIndependent,' 7 Rider and Miller testified that they did notrecallhearing any such explanation, and both attested thatthey voted "yes," although they meant to express a preferencefor the Independent. Apart from Blake and Hanks, the GeneralCounsel adduced no evidence from any of those voting at theSeptember 30 meeting that they meant to cast their votes forthe Union. It is manifest from the foregoing that, despite anyannouncement or other measures that may have been taken toapprise the employees of the significance of the "yes" and"no" votes,' 8 there was some confusion among the employeesas to the matter. This circumstance detracts from the weight tobe given to the result of the vote as impeaching the reliabilityof the petition or as establishing that the Union still had asubstantial following among the employees when the Inde-pendent won recognition. Moreover, the record shows that thepetition was circulated during the first 2 weeks of October Itnecessarily follows that all the signatures thereon were affixedafter the September 30 vote, which circumstance permits theinference that most of those employees who may have favoredthe Union on September 30, experienced a change of heartduring the next 2 weeks.As to the circumstances under which the signatures on thepetitionwere obtained, the General Counsel disclaimed anycontention that any pressure to sign was, in fact, exerted byRespondent, and there was no evidence to that effect. Therewas only testimony by E. Blake as to a subjective belief by himthatRespondent had neglected to call him to work on aparticularday because of his initial refusal to sign thepetition,' 9 and testimony by Zende that Snyder, who solicitedhis signature thereon, attempted to overcome his objection tothe petition, by telling him that, if he signed it, he "wouldlook better for the Company." However, even if this remark bedeemed coercive, the fact remains that Zende did not sign thepetition. From none of the other employees who testified atthe hearing did the General Counsel elicit any evidence ofcoercion, nor, so far as the record shows, was any attemptmade by him to call any other employee to testify on the,matter.Upon consideration of all the foregoingmatters, it isconcluded that the evidence does not preponderate in favor ofa finding that the petition did not reflect the true sentimentsof all those who signed it,20 or, conversely stated, that anyrepresentation claim thatmay have been implicit in theUnion's request for resumption of bargaining was a substantialclaim.2.The "defunctness" issueAs already noted, the Board has held that theMidwestPipingrule does not apply where one of two rival unions hasbecome defunct by the time that the otherunion isrecognized.2 i In its brief, Respondent contends that, here, thestatus of the Union in October was analogous to that of a17 Both testified,also, that they indicated their preference for theUnion by voting "yes." In addition,Young testified thathe "believed"that"yes" signified a preference for the Union18 Blake testified that a sample ballot was posted showing that"yes" was for the Unionand "no" for the Independent19 He eventually did sign the petition,although professing at thehearing to still favorthe Union.defunct union, since it not only had lost the support of about90 percent of the employees but also had for nearly half a yearabandoned any effort to bargainThe fact that the Union on October 5 did request abargainingmeetingmay well be deemed to preclude anyfinding that it was defunct. It therefore becomes pertinent toconsider whether this was a meaningful request or only onedesigned to simulate an appearance of vitality and to stymieany negotiations with other employee representatives. Thisinquiry is relevant not only on the issue of defunctness butalso because it would seem that a bargaining request made forthe latter reason should not be deemed to raise a real questionconcerning representation underMidwest PipingIt is clearfrom the testimony of Williams, the president of the Union,that he recognized that bargaining had reached an impasse onApril 22, and that (short of strike action) the impasse could bebroken only by Respondent's obtaining a higher price for itscoal.Moreover,whileWilliams testified that the Unionundertook to induce Respondent's sole customer, Ohio EdisonCompany, to grant price relief to Respondent, he admittedthat the Union's request for such relief had been rebuffed bythat Company even before April 22, and, although he testifiedvaguely as to the Union's continuing efforts to obtain suchrelief, he failed to indicate whether such efforts were still beingpursued in October or what prospect, if any, there was ofsuccess.When asked why he wished to meet with Respondenton October 5, Williams testified that he wanted to see "if wecouldn't negotiate a contract . . with the thought in mindthat the way the men felt, that they would use their economicstrength." In this connection, he explained that he had finallyreached the conclusion that the bargaining impasse could bebroken only by strike action, and that his October 5 letter waswritten after he heard that at the September 30 employeemeeting amajority had voted for the Union. Thus, the neteffect of Williams' testimony was that, upon hearing that atthe September 30 meeting a majority had voted for the Union,hewas encouraged to believe that the employees wouldsupport a strike to break the bargaining impasse, and that thiswas what prompted him to requestameetingwith Respon-dent. However, when asked why he did not call a strike afterRespondent had on October 30, refused to meet with him, heanswered only that he doubted whether the Union "had theeconomic strength ... to sustain a strike." Although heinsisted that he still believed, even at the time of the hearing,that the majority of the employees favored the Union, hefailed to explain why on October 5, he thought that a strikewas feasible but no longer thought so after October 30. In viewof this apparent self-contradiction, I do not credit histestimony that he sought a renewal of bargaining as a preludeto strike action, and, absent anysuggestionby Williams thatthe Union was prepared in October to modify the demandswhich had led to the impasse, the timing of Williams' October5 letter in relation to the circulation of the petition and the20 Even as to Blake, I do not deem his aforecited testimony as to hissubjective belief that he was being pressured by Respondent to sign thepetition to be entitled to any probative weight.It is well settled that anemployee's subjective reasons for signing a union card are notcompetent to impeach the card. Presumably,the same rule would applyto a petition designating a union as bargaining agent.21 Ensher,Alexander & Barsoom, Inc.,supra. TERAMANA BROTHERS587agitation for an independent union22 is persuasive that theonly reason for the October 5 request was to block negotia-tions by Respondent with any other representative of theemployees, and not any expectation that further bargainingwould be productive.Under these circumstances, it is found that the Union'sbargaining requests in October were not prompted by agenuine desire to meet with Respondent nor related to anyplan to exert economic pressure on it, but was solely for thepurpose of frustrating the employees' attempt to break theexisting stalemate through direct negotiations. It is accordinglyconcluded that, whether or not the Union be deemed to bedefunct, such an illusory or sham request for bargaining didnot raise a real question concerning representation within thecontemplation of theMidwest Pipingrule, and that for thisadditional reason there is no basis here for finding the violationalleged in the complaint.2 3RECOMMENDED ORDERIt is ordered that the complaint herein be dismissed in itsentirety.22 Williamsadmittedthat before he wrote the October5 letter, heknew of thepetition and the interest of the employees in anIndependent union23 The General Counsel citesCouch Electric Company,143 NLRB662, andAir Master Corporation,142 NLRB 181,where itwas foundthat the employer violated the Act by recognizinga rival union aboutthe same time that an incumbent union was seeking the negotiation orexecutionof a new contract. However, inthose cases the incumbent'sbargainingactivitydid not occur,as here, against a background of abargaining impasse and the complete absence, for nearly half a year, ofany contact between the incumbent and the employer Moreover, unlikethe situationhere,there was no reason in those cases to question thegood faith of the incumbent union's efforts to obtain a contract nor anyreason to believe that such effortswere merelysimulated in order toforestall anydealings by the employer with another representative ofthe employees